Case 1:19-cv-00536-PLM-PJG ECF No. 18-1 filed 08/01/19 PageID.366 Page 1 of 5




                                                                EXHIBIT 1
Case 1:19-cv-00536-PLM-PJG ECF No. 18-1 filed 08/01/19 PageID.367 Page 2 of 5




                                                                EXHIBIT 1
Case 1:19-cv-00536-PLM-PJG ECF No. 18-1 filed 08/01/19 PageID.368 Page 3 of 5




                                                                EXHIBIT 1
Case 1:19-cv-00536-PLM-PJG ECF No. 18-1 filed 08/01/19 PageID.369 Page 4 of 5




                                                                EXHIBIT 1
Case 1:19-cv-00536-PLM-PJG ECF No. 18-1 filed 08/01/19 PageID.370 Page 5 of 5




                                                                EXHIBIT 1
